Citation Nr: 0843752	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  00-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for a stomach disorder, 
to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 25, 1976 to 
January 9, 1978.  He had additional service with the Army 
National Guard (ARNG) with a period of active duty for 
training (ACDUTRA) from March 21, 1975 to July 21, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In March 2006, the veteran appeared before the undersigned 
Veterans Law Judge at a video conference hearing.  The 
transcript of that record is of record.

In May 2006, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development.

Notably, an RO rating decision dated June 1994 denied a claim 
of service connection for schizophrenia on the basis that no 
medical evidence had been presented of a current diagnosis.  
The RO denied an application to reopen the claim in February 
1998 on the same basis.  

In connection with the current appeal, the veteran has 
presented a current diagnosis of schizophrenia and multiple 
diagnoses not claimed or considered in a prior rating 
decision.  As such, the Board finds that the new and material 
standard does not apply to the claim of service connection 
for an acquired psychiatric disorder.  See Boggs v. Peake, 
520 F.3d 1330, 1337 (Fed. Cir. 2008).

The issue of entitlement to service connection for a stomach 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC, in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's variously diagnosed acquired psychiatric 
disorders are not shown to have been manifested in service, a 
psychosis is not shown to have been manifested to a 
compensable degree within the first postservice year, and a 
currently diagnosed acquired psychiatric disorder is not 
shown to be related to service.

2.  The veteran's diabetes mellitus, type II, is not shown to 
have been manifested in service, to a compensable degree 
within the first postservice year, and/or otherwise related 
to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.307, 3.309 (2008).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 
1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service. 38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Diabetes mellitus and a psychosis may be presumed to have 
been incurred in service if manifest to a compensable degree 
within one year from discharge from service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. § 3.309(a).

The veteran claims herbicide exposure based upon his coming 
into contact with veteran's returning from Vietnam.  He does 
not allege service in the Republic of Vietnam during the 
Vietnam Era, and has not been awarded the Vietnam Service 
Medal.  Thus, the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6) do not apply.  See Pratt v. Nicholson, 20 Vet. 
App. 252 (2006).  There is no authority by statute, 
regulation or VA M21-1MR provision that allows a presumption 
of herbicide exposure in this instance.  

Given the undisputed facts above, the instant case is not 
affected by the decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), and the stay ordered in Ribaudo v. Nicholson, 21 
Vet. App. 137 (2007) (per curiam).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty for training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. 
§ 3.6(a), (d).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.

Presumptive periods do not apply to periods of ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Therefore, 38 C.F.R. §§ 3.307 and 3.309 may only be 
considered relative to the veteran's period of active duty 
from October 1976 to January 1978.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record as every item of evidence does not 
have the same probative value.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The veteran's service medical records (SMRs) for his service 
in the ARNG do not reflect any treatment for psychiatric 
symptoms or diabetes mellitus.  

On June 5, 1975, the veteran was admitted to Moncrief Army 
Hospital to evaluate complaint of low back pain.  He was 
diagnosed with an acute lumbosacral strain.  No psychiatric 
symptoms were reported.

On a June 24, 1975 REFRAD examination, the veteran endorsed 
symptoms of recurrent back pain and "[n]ervous trouble of 
any sort."  It was noted that he was treated at Moncrief 
Hospital in June 1975 for back pain.  The examiner found 
normal findings for the veteran's endocrine system and 
psychiatric status.

Overall, the veteran's SMRs for his period of ARNG service 
provide highly probative evidence against these claims, 
failing to show that diabetes mellitus and/or an acquired 
psychiatric disorder had its onset during a period of 
ACDUTRA, or is due to an injury during a period of ACDUTRA or 
INACDUTRA.

On his November 1976 enlistment examination for active 
service, the veteran only reported a history of tooth and gum 
trouble.  He denied a history of frequent or painful 
urination, sugar or albumin in urine, frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, and/or nervous trouble of any sort.  Notably, he 
denied a history of ever being treated for a mental 
condition.  

Examination indicated normal clinical evaluations of the 
veteran's endocrine system and psychiatric status.

Overall, the November 1976 enlistment examination for active 
service provides highly negative evidence against the claims, 
failing to show that diabetes mellitus and/or an acquired 
psychiatric disorder was present during his ARNG service.

The veteran's SMRs for his period of active service from 
October 1976 to January 1978 do not reflect complaint or 
treatment for diabetes mellitus and/or an acquired 
psychiatric disorder.  

On his November 15, 1977 separation examination, the veteran 
denied a history of frequent or painful urination, sugar or 
albumin in urine, frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, and/or nervous 
trouble of any sort.  He again denied a history of ever being 
treated for a mental condition.  Examination indicated normal 
clinical evaluations of his endocrine system and psychiatric 
status.

Overall, the veteran's SMRs for his period of active service 
from October 1976 to January 1978 provide highly probative 
evidence against these claims, failing to show the onset of 
diabetes mellitus and/or an acquired psychiatric disorder 
during active service.

Post-service, it is significant that the veteran did not have 
any documented treatment for diabetes mellitus until an 
inpatient admission at St. Edward Mercy Medical Center in 
February 1993.  A March 1993 Social Security Administration 
examination in March 1993 first documents a diagnosis of 
schizophrenia.  He was later diagnosed as having 
schizoaffective disorder, major depression, depression not 
otherwise specified (NOS), posttraumatic stress disorder 
(PTSD), and schizophrenia.

The Board must take note of the approximate 15 year period 
between the veteran's separation from service and his first 
documented treatment for the alleged disorders.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

As diabetes mellitus or a psychosis are not shown to have 
manifested within one year from service, the presumptive 
provisions of 38 C.F.R. § 3.309(a) do not apply.

As noted above, disorders diagnosed after discharge may still 
be service-connected if all the evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
This may be established through competent evidence of 
continuity of symptomatology beginning in service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

The veteran alleges that his diabetes mellitus was first 
manifested by symptoms of excessive urination prior to his 
discharge from active service.  However, this statement 
conflicts with his denial of "frequent" urination on his 
November 1977 separation examination.

The veteran also alleges an in-service hospitalization to 
treat psychiatric symptoms, and having persistent symptoms 
since service.  However, these assertions conflict with his 
own denial of mental health treatment and a history of 
psychiatric symptoms on his November 1977 separation 
examination, undermining the veteran's credibility with the 
Board. 

The Board has carefully reviewed the record to determine the 
credibility of the veteran's current assertions of continuity 
of symptomatology since service.  Unfortunately, the 
veteran's statements and testimony in support of his claims 
are in such substantial contradiction to the overwhelming 
evidence of record as to completely undermine his credibility 
before the Board on all claims. 

For instance, the veteran was first treated for diabetes 
mellitus during an inpatient admission to St. Edward Mercy 
Medical Center in February 1993.  At that time, the veteran 
denied a history of diabetes mellitus.  His Social Security 
Administration examination in March 1993, which first 
documents a diagnosis of schizophrenia, includes his denial 
of prior treatment for psychiatric symptoms.  Such histories 
provide highly negative evidence against these claims.  

The unreliability of the veteran's recollections is 
demonstrated by the multiple inconsistent histories provided 
to his treating physicians and VA adjudicators, wherein he 
has variously reported the onset of diabetes in 1973 (VA 
clinical record dated January 21, 2003), in 1979 (VA clinical 
record dated January 21, 2004), in 1981 (VA Form 119 dated 
August 2002), in 1993 (VA clinical record dated September 25, 
2001), and in approximately 2001 (VA clinical record dated 
August 15, 2001).

The veteran has also variously reported the onset of 
psychiatric symptoms to different time periods, such as 1975 
(VA Form 21-526 received in October 1993), as 1978 (VA 
clinical record dated April 30, 1993), and the 1990's 
(private neuropsychology examination report dated October 7, 
2004).

The Board must also take note of the examiner impressions 
concerning the reliability of the veteran's reported 
symptomatology.  For example, a VA clinician in February 1995 
was of the opinion that the veteran was reporting factitious 
psychiatric symptoms.  In June 1999, a VA examiner found the 
veteran to be providing a confusing and inconsistent report 
of medical history concerning a claimed cold injury.  In 
September 2000, a VA clinician found that the veteran's over 
reporting of psychiatric symptoms represented a clinical 
improbability.

Overall, the Board assigns greater probative value and 
reliability to the statements made by the veteran at the time 
of his discharge from service.  These statements were made 
while the events were fresh in his memory.  His current 
allegations of persistent and recurrent symptoms since 
service are contradicted by multiple inconsistent statements 
of record.  Overall, the Board finds more reliability to the 
veteran's own statements made to physicians that were made 
prior to when an interest in the outcome of a claim for 
compensation benefits arose.  See Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (a pecuniary interest may affect the 
credibility of a claimant's testimony).

Based on the above, service connection may not be established 
based on chronicity in service or post-service continuity 
symptoms first seen in service.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).

The Board further finds no competent evidence of a nexus 
between the veteran's currently diagnosed diabetes mellitus 
and acquired psychiatric disorders and his periods of 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (direct service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service).  None of the medical evidence of 
record reveals any evidence linking, or indicating a link, 
with his diabetes mellitus and/or acquired psychiatric 
disorders to service.  

Thus, the post-service medical record provides highly 
probative evidence against the claims, failing to suggest a 
link between his diabetes mellitus and acquired psychiatric 
disorders and service.

The Board acknowledges the veteran's belief that his diabetes 
mellitus and acquired psychiatric disorders either originated 
during service and/or are causally related to events during 
service.  However, there is no evidence that the veteran is 
trained or educated in medicine; therefore, he is not 
competent to offer an opinion as to the nature and etiology 
of these disorders.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); 38 C.F.R. § 3.159(a).

In summary, the Board finds that both service and post-
service medical records provide evidence against the claims, 
outweighing the veteran's contentions.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the service connection claims.  38 U.S.C.A. § 5107(b).  The 
appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, a pre-adjudicatory RO letter in August 2002 
advised the veteran of the types of evidence and/or 
information deemed necessary to substantiate his claims and 
the relative duties on the part of himself and VA in 
developing his claims.  These letters included information 
concerning presumptive service connection based upon exposure 
to Agent Orange.

Post-adjudicatory RO letters in April 2003 and May 2006 again 
advised the veteran of the types of evidence and/or 
information deemed necessary to substantiate his claims and 
the relative duties on the part of himself and VA in 
developing his claims.  The May 2006 letter advised the 
veteran of the criteria for establishing an initial 
disability rating and effective date of award, should service 
connection be established.

Overall, the veteran has been provided substantially 
compliant VCAA notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent 
any notice deficiencies exist, they were cured with 
readjudication of the claims in the July 2008 supplemental 
statement of the case.  See Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of SMRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the veteran's SMRs.  He 
has alleged in service treatment for psychiatric symptoms, 
but has not provided sufficient information to identify the 
place and date of the claimed treatment.  Notably, he claimed 
hospitalization treatment in 1975 for psychiatric symptoms, 
which corresponds to his notation for nervous trouble in 1975 
and his hospitalization record for treatment of a lumbar 
spine strain in 1975.  In 1994, he alleged service in the 
U.S. Navy which was not confirmed by the National Personnel 
Records Center.  Since then, he has not alleged such service 
or claimed that his disabilities at issue would have been 
related to this purported period of service.  The Board is 
satisfied from the record that VA has obtained all relevant 
SMRs.

The RO has also undertaken extensive efforts to obtain the 
veteran's records of VA treatment under two different social 
security numbers.  On review of the development ordered by 
the Board in May 2006, the Board is satisfied from the record 
that the record includes all relevant VA clinical records 
identified by the veteran.  Furthermore, there are no 
outstanding requests to obtain any additional private medical 
records for which the veteran has both identified and 
authorized VA to obtain on his behalf.  The Board also notes 
that medical and legal documents pertaining to the veteran's 
award of disability benefits with the Social Security 
Administration have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case with respect to the issues decided on appeal 
because there is sufficient evidence to decide the claims.  
The veteran has been examined by VA and non-VA medical 
professionals and those records are with the claims files.  
These records provide diagnoses establishing current 
disabilities.  The Board has determined that the credible 
evidence is against a finding of persistent or recurrent 
symptoms of disability since service, and there is no 
competent credible evidence suggesting that the veteran's 
diabetes mellitus and/or acquired psychiatric disorders are 
otherwise related to event(s) in service.  As such, the Board 
finds no basis to obtain medical opinion in this case.  See 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA 
has no obligation to provide medical opinion pursuant to 
section 5103A(d) absent competent evidence that claimant's 
disability or symptoms are associated with service).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

The veteran claims entitlement to service connection for a 
stomach disorder as either first manifesting in service or, 
alternatively, as secondary to type II diabetes mellitus.  As 
a result of the Board's decision above, the veteran's 
secondary service connection theory has no legal merit. 

However, the veteran's SMRs reflect his treatment in December 
1976 for gastrointestinal (GI) bleed diagnosed by gastric 
lavage.  In February 1977, his complaints of recurrent 
epigastric pain were clinically assessed as peptic ulcer 
disease (PUD).  However, upper gastrointestinal (UGI) series 
testing in March 1977 revealed grossly normal findings with a 
moderate amount of duodenal bulb spasm, but without evidence 
of an ulcer crater.  He was treated for gastritis in August, 
September and November of 1977.

Post-service, the veteran received VA inpatient treatment for 
gastritis in 1981 which, according to the veteran, "he had 
similar problems nearly every year - presumably secondary to 
peptic ulcer disease or such episode three years ago."  The 
veteran's lay report of symptoms at this time provides some 
evidence corroborating his report of persistent symptoms of 
stomach complaints since service.  

In light of the above, while the veteran is not an accurate 
historian, the Board finds that medical opinion is necessary 
to determine the nature and probable etiology of the 
veteran's gastrointestinal disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature and probable etiology of his 
gastrointestinal disorders. The entire claims 
file must be made available to the health care 
provider designated to examine the veteran, and 
the examination report should include discussion 
of the veteran's documented medical history and 
assertions.  All appropriate tests and studies 
should be accomplished and all clinical findings 
should be reported in detail.

Based on the examination and review of the 
record, the examiner should identify all current 
gastrointestinal disorders present and offer an 
opinion as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
gastrointestinal disorder first manifested in 
service or is the result of injury or disease 
incurred or aggravated during active duty service 
from October 1976 to January 1978.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

The examiner should include a complete 
explanation with his or her opinion, based on 
findings on examination and information obtained 
from review of the record, to include discussion 
of the significance of the SMRs showing treatment 
for gastritis. 

2.  Upon completion of the above, readjudicate 
the claim.  If any benefit sought on appeal 
remains denied, provide the veteran and his 
representative a supplemental statement of the 
case (SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


